138 Nev., Advance Opinion 11
                                                                              0
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                  No. 82696
                APPLICATION OF BRECK WARDEN
                SMITH FOR A WRIT OF HABEAS
                CORPUS.
                                                                       FL
                THE STATE OF NEVADA,
                Appellant,
                vs.
                BRECK WARDEN SMITH,
                Respondent.



                           Appeal from a district court order granting a postconviction
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; Kathleen E. Delaney, Judge.
                           Affirmed.


                Aaron D. Ford, Attorney General, and Katrina A. Samuels, Deputy
                Attorney General, Carson City,
                for Appellant.

                McAvoy Arnaya & Revero Attorneys and Michael J. McAvoy-Amaya and
                Timothy E. Revero, Las Vegas,
                for Respondent.

                Claggett & Sykes Law Firm and Micah S. Echols, Las Vegas; Sharp Law
                Center and A.J. Sharp, Las Vegas; The Powell Law Firm and Tom W.
                Stewart, Las Vegas,
                for Amicus Curiae Nevada Justice Association.




SUPREME COURT
     OF
   NEVADA
                                                                               -
(0) I947A 40=
BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
JJ.


                                 OPINION
By the Court, SILVER, J.:
            When a parolee is detained for a parole violation and returned
to the custody of the Nevada Department of Corrections (NDOC), NRS
213.1517(3) requires the Nevada Board of Parole Commissioners (the
Parole Board) to hold a hearing on the matter within 60 days. NRS
213.1517(4) sets out an exception to this 60-day rule when the parolee is
detained on a new criminal charge but not returned to NDOC until after
the final adjudication of that new charge. At issue in this appeal is whether
subsection Ts exception applies where the Parole Board executes a warrant
to return the parolee to NDOC before the final adjudication on the new
criminal charge. We conclude that the parolee's return to NDOC pursuant
to a warrant triggers subsection 3's 60-day hearing requirement. We
therefore determine that the district court here correctly applied NRS
231.1517 and ordered the Parole Board to credit respondent for the time he
spent incarcerated pending adjudication on his new criminal charges.
                                  FACTS
            In 2008, respondent Breck Smith was adjudicated as a habitual
criminal and sentenced to serve a prison term of ten years to life. He was
released on parole in March 2017. One year later, in March 2018, he was
arrested on new criminal charges of attempted burglary and possession of
burglary tools and remanded into the custody of the Clark County Sheriff.
As a result of his new arrest, he was incarcerated at the Clark County
Detention Center.



                                     2
                            Soon after, the Division of Parole and Probation issued parole
                violation reports based on the new criminal charges. Based on the new
                arrest report, the Division found probable cause for the parole violation. On
                April 11, 2018, the Parole Board issued a retake warrant that resulted in
                Smith being remanded back into the custody of NDOC. Although Smith
                was remanded into NDOC's custody and physically incarcerated in the
                prison, Smith's parole revocation hearing was continued for over a year,
                until June 25, 2019, the day after Smith entered an Alford plea to the new
                attempted burglary charge. On that date, the Parole Board revoked Smith's
                parole for one year, until July 1, 2020. Because Smith received a
                consecutive sentence on his new charge, he did not begin serving his new
                sentence until July 2, 2020, after he was paroled on the previous charges.
                            In January 2021, Smith filed an emergency petition for a writ
                of habeas corpus, arguing that under NRS 213.1517, the Parole Board
                exceeded its authority by immediately returning Smith to NDOC's custody
                but deferring the parole revocation hearing until he pleaded guilty on the
                new criminal charges—far beyond the 60 days allowed by that statute.
                Because he was not given proper credit for any time served after the 60-day
                statutory period, he claimed that he effectively lost over a year of credit for
                time served due to him on his parole violation case. The district court
                agreed and ordered NDOC to ensure Smith was awarded flat time and
                statutory credit from June 12, 2018, to June 17, 2019—the dates by which
                his parole revocation hearing should have been held and his one-year parole
                revocation penalty would have expired, respectively. The State appeals,
                arguing that NRS 213.1517(4) creates an exception to the 60-day statutory



                      'North Carolina v. Alford, 400 U.S. 25 (1970).
SUPREME COURT
     Of
   NEVADA
                                                      3
(0) 1947A ADD
rule that allowed the Parole Board to defer the parole revocation hearing to
after Smith entered his Alford plea on the new criminal charges.
                               DISCUSSION
            We review questions of statutory interpretation de novo, giving
the statute its plain meaning unless doing so would create an unreasonable
result.   Moore v. State, 136 Nev. 620, 622-23, 475 P.3d 33, 36 (2020);
Lofthouse v. State, 136 Nev. 378, 380, 467 P.3d 609, 611 (2020). We will
avoid interpretations that would render words or phrases superfluous or
nugatory. Harvey v. State, 136 Nev. 539, 543, 473 P.3d 1015, 1019 (2020).
            Before the Parole Board may revoke parole, a parolee is entitled
to a parole revocation hearing. See Morrissey v. Brewer, 408 U.S. 471, 487-
88 (1972). Minimal due process requires that this hearing "be tendered
within a reasonable time after the parolee is taken into custody." Id. at 488;
see also Scarbo v. Eighth Judicial Dist. Court, 125 Nev. 118, 124, 206 P.3d
975, 979 (2009) (explaining the due process protections of the United States
and Nevada Constitutions require an opportunity to be heard where a
liberty interest is at stake). This is so because the execution of a parole
violation warrant, and custody under that warrant, together are "the
operative event triggering any loss of liberty attendant upon parole
revocation." Moody v. Daggett, 429 U.S. 78, 87 (1976).
            To this end, the Legislature established that where probable
cause exists for a parolees detention, the Parole Board must conduct the
parole revocation hearing within 60 days after a parolee is returned to
NDOC's custody. NRS 213.1517(3). NRS 213.1517(4) provides an exception
to that rule:
            If probable cause for continued detention of a
            paroled prisoner is based on conduct which is the
            subject of a new criminal charge, the Board may
            consider the prisoner's case under the provisions of

                                      4
                             subsection 3 or defer consideration until not more
                             than 60 days after his or her return to the custody
                             of the Department of Corrections following the final
                             adjudication of the new criminal charge.
                             The State argues that under subsection 4, where a parolee is
                 detained on new criminal charges, the Parole Board may defer the parole
                 revocation hearing up to 60 days after the final adjudication on the new
                 criminal charges, even where, as here, the parolee is in NDOC's custody
                 pending the adjudication. Smith counters that subsection Ts exception to
                 the 60-day requirement applies only where the parolee remains in local
                 custody pending adjudication on the new charges and returns to NDOC
                 after that adjudication.
                             We read NRS 213.1517 with a due process overlay and are
                 persuaded by Smith's arguments. NRS 213.1517(4) provides that where the
                 probable cause for the parolees continued detention is based on conduct
                 underlying a new criminal charge, the Parole Board may either conduct the
                 revocation hearing in accordance with subsection 3—return the parolee to
                 NDOC's custody and hold the hearing within 60 days—or defer the
                 revocation hearing until no later than 60 days after the parolees return to
                 NDOC's custody following final adjudication of the new charge. The phrase
                 "following the final adjudication of the new criminal charge in subsection
                 4 attaches to the phrase "after [the parolee's] return to the custody of the
                 Department of Corrections," creating separate and sequential requirements
                 here: final adjudication on the new charges, followed by a return to NDOC's
                 custody. And because each of these conditions must be met to defer
                 consideration under subsection 4, it follows that subsection Ts exception
                 will not apply where the Parole Board executes a warrant and returns the
                 parolee to NDOC's custody before adjudication on the new charges. This
                 interpretation avoids rendering the phrase "after [the parolee's] return to
SUPREME COURT
     OF
   NEVADA
                                                      5
(0) 1947A oleo
                   the custody of the Department of Corrections" superfluous. It also comports
                   with due process considerations, as a parolee loses liberty once the parolee
                   is taken into custody under the warrant and this loss triggers due process
                   protections. See Moody, 429 U.S. at 87 (explaining that the trigger for the
                   parolee's loss of liberty is the execution of the warrant and the return to
                   custody); Morrissey, 408 U.S. at 487-88 (explaining that once a parolee is
                   taken into custody, due process requires the Parole Board hold a hearing
                   within a reasonable time).2
                               Here, the Parole Board issued a retake warrant in April 2018,
                   at which point Smith was immediately remanded back into the custody of
                   NDOC and returned to incarceration at the prison. His parole revocation
                   hearing was continued until after adjudication on his new criminal charges
                   in June 2019—well in excess of the 60 days allowed by NRS 213.1517. We
                   therefore conclude that the Parole Board exceeded its authority under that
                   statute and that the district court properly ordered NDOC to reflect a parole



                         2A1though the State argued below that Smith requested the
                   continuances of his parole revocation hearing and thus created the
                   complained-of error, the State does not renew these arguments in its
                   opening brief on appeal and, moreover, the State failed to provide us with a
                   sufficient record to review that point. See Cooper v. State, 134 Nev. 860,
                   861 n.2, 432 P.3d 202, 204 n.2 (2018) (declining to consider an argument
                   raised for the first time in the reply brief); Johnson v. State, 113 Nev. 772,
                   776, 942 P.2d 167, 170 (1997) ("It is appellant's responsibility to make an
                   adequate appellate record. We cannot properly consider matters not
                   appearing in that record." (citation omitted)). We note, however, that a
                   petitioner may not leverage an error he or she invited or waived. See
                   Jeremias v. State, 134 Nev. 46, 52-53, 412 P.3d 43, 50 (2018). Thus, where
                   a parolee delays the revocation hearing by requesting continuances pending
                   the outcome of the parolee's new criminal charges, neither due process nor
                   NRS 213.1517 will require the Parole Board to hold the revocation hearing
                   within 60 days of the parolee's return to NDOC.
SUPREME COURT
     OF
    NEVADA
                                                         6
004 1947A cleglo
                     revocation date of June 12, 2018, and to ensure that any credits, expiration
                     date of his parole revocation case, and start date of the sentence for his new
                     case reflect the June 12, 2018, parole revocation date.3
                                                   CONCLUSION
                                 When probable cause exists to detain a parolee, NRS
                     213.1517(3) requires the Board of Parole Commissioners to consider the
                     parolees case within 60 days of the date the parolee returns to the custody
                     of the Department of Corrections. NRS 213.1517(4) provides an exception
                     to the 60-day rule and allows the Parole Board to defer consideration until
                     the parolee is adjudicated on the new criminal charge and subsequently
                     returned to NDOC. Each of the conditions set forth in NRS 213.1517(4)
                     must be met to defer consideration beyond 60 days from the date the parolee
                     is returned to the custody of NDOC. Because, here, the Parole Board
                     executed a retake warrant and returned Smith to the custody of NDOC
                     before Smith's new criminal charges were adjudicated, this exception did
                     not apply and the Parole Board exceeded its authority by deferring the
                     revocation hearing beyond 60 days after Smith's return to the custody of




                           3We do not reach the States arguments against the district coures
                     remedy of ordering the recalculation of Smith's time, as the State neither
                     raised its arguments below nor supports them with adequate authority on
                     appeal. See Jeremias, 134 Nev. at 50, 412 P.3d at 48 ("The failure to
                     preserve an error, even an error that has been deemed structural, forfeits
                     the right to assert it on appear); Mazzan v. Warden, 116 Nev. 48, 75, 993
                     P.2d 25, 42 (2000) ("Contentions unsupported by specific argument or
                     authority should be summarily rejected on appeal.").
SUPREME COURT
       OF
     NEVADA


(0) 1947A   Mfal4a
                                                           7
NDOC. Accordingly, we affirm the district court order granting Smith's
postconviction petition for a writ of habeas corpus.



                                                             J.
                                     Silver


We concur:


                                J.
Cadish

                   9

                                J.
Pickering




                                       8